MEMORANDUM OPINION
 
No. 04-11-00170-CR
 
IN RE Timothy
Allen PETERSON
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Karen Angelini,
Justice
                     Phylis J.
Speedlin, Justice
                     Steven C.
Hilbig, Justice
                
Delivered and
Filed:  March 16, 2011
 
PETITION FOR WRIT OF MANDAMUS DENIED
 
           On March 2, 2011, relator filed a petition for writ of mandamus, complaining of the
trial court’s failure to rule on various pro se motions.  However,
counsel has been appointed to represent relator in the criminal proceeding
pending in the trial court for which he is currently confined.  A criminal
defendant is not entitled to hybrid representation.  See Robinson v. State,
240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995).  A trial court has no legal duty to rule on pro
se motions or petitions filed with regard to a criminal proceeding in which
the defendant is represented by counsel.  See Robinson, 240
S.W.3d at 922.  Consequently, the trial court did not abuse its discretion by
declining to rule on relator’s pro se motions filed in the criminal
proceeding pending in the trial court.  Accordingly, the petition for writ of
mandamus is denied.  Tex. R. App. P.
52.8(a).
PER CURIAM
 
DO NOT PUBLISH
 




[1] This proceeding arises out of Cause
No. 2010-CR-9744, styled State of Texas v. Timothy Allen Peterson,
pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable
Juanita A. Vasquez-Gardner presiding.